

Equity Transfer Agreement on
70% Equity of Beijing Century Dadi Gas
Engineering Co., Ltd.


This Agreement is entered by and between the Transferor, the Transferee and the
Related Party of Transferor in Beijing on the day of September 14，2010.


Transferor:
  Beijing Fengyin Xianghe Scientific Technology Co., Ltd.


Transferee:
China New Energy Investment Co.,Ltd
Authorized Representative:
ID No.:


Related Party of Transferor:
  Tang Zhixiang (ID No.110227195610211817)


 (The Transferor, the Transferee and the Related Party of Transferor shall
hereinafter be referred to individually as the "Party" and collectively as the
"Parties".)


Target Company：
Beijing Century Dadi Gas Engineering Co., Ltd.  (hereinafter referred to as
“CENTURY DADI” or the “Target Company”), a limited company established and
existing under the laws of China, with its registered address at [No.51 Qingchun
Road，Huairou District, Beijing, with its legal representative of Tang Zhixiang.

 
1

--------------------------------------------------------------------------------

 


Whereas:
 
1)
目

 
The shareholding structure of the Target Company is as follows: 
Name
 
Percentage of Equity
Holding
 
Beijing Dadi Gas Engineering Co., Ltd.
    20 %
Tang Zhixiang (Related Party of Transferor)
    28.165 %
Gao Chao
    3.548 %
Tang Jianguo
    3.889 %
Zhou Donglai
    2.404 %
Xie Aifeng
    2.1 %
Fang Xueqing
    5.864 %
Cao Jianqiang
    3.723 %
Feng Chunming
    3.573 %
Wang Zhihai
    3.539 %
Other individuals (18 persons)
    23.195 %
Total
    100 %

 
2)
The Related Party of Transferor is the actual controller of the Transferor;

3)
The Related Party of Transferor is the actual controller of the Target Company
and subsidiary companies wholly-owned, controlled, equity affiliates of Target
Company listed in Annex I (List of Target Company, Subsidiary Companies
wholly-owned, controlled, equity affiliates of Target Company);

4)
The Transferor undertakes that after the execution of this Agreement and within
45 days after the Transferee paid the first installment payment to the Mutual
Management Bank Account he will reach the target of holding 100% equity of the
Target Company by purchasing the equity;

5)
The Transferee agrees that after the Transferor holding 100% equity of the
Target Company, the Transferee will purchase 70% equity of the Target Company
from the Transferor;


 
2

--------------------------------------------------------------------------------

 


6)
Target Company, Subsidiary Companies wholly-owned, controlled, equity affiliates
of Target Company listed in Annex I intend to invest projects listed in Annex
VII; and

7)
The Transferor provides the separate and consolidated financial statements
(including balance sheet and income statement) of Target Company, Subsidiary
Companies wholly-owned, controlled, equity affiliates of Target Company listed
in Annex I as indicated in Annex VIII. Transferor and the Related Party of
Transferor represent and agree that all financial statements contained in Annex
VIII are accurate and complete.



Pursuant to the Company Law of the People's Republic of China and Contract Law
of the People's Republic of China and other applicable laws and regulations the
Transferor, the Transferee and the Related Party of Transferor, after friendly
consultations, conclude this Agreement regarding the equity transfer as follows:


1. Transferred Equity
1.1
The Transferor agrees that after the execution of this Agreement and within 45
days after the Transferee paid the first installment payment to the Mutual
Management Bank Account it will reach the target of holding 100% equity of the
Target Company by purchasing the equity. The Transferor agrees to sell 70%
equity interest of the Target Company held by it to the Transferee.

1.2
The Transferee agrees to purchase the 70% equity interest of the Target Company
from the Transferor after its holding 100% equity interest of the Target
Company.

1.3
After the completion of registration in AIC for this equity transfer of the
Transferee will enjoy the shareholder's rights, and undertake obligations and
responsibilities of shareholder in accordance with applicable China laws and the
provisions of the Articles of Association of the Target Company.


 
3

--------------------------------------------------------------------------------

 


2.
Principles of Transfer of Equity

2.1
The Parties agree that the respective obligations of the Transferor and the
Transferee to effect the sale and purchase of the Transferred Equity and the
Completion shall comply with the following principles:

（1）
that all necessary permissions, instructions, consents, licenses, approval or
authorization of any governmental authority, bureau, agency or other body
required in connection with the legality, validity or enforceability of the sale
and purchase of the Transferred Equity have been obtained or made;

（2）
that all necessary procedures, formalities and steps and regulatory requirements
relating to the sale and purchase of the Transferred Equity have been completed
or complied with;

（3）
that this transfer of equity shall not result in the deprivation of operating
right of Urban Gas Pipeline Project of the Target Company and its subsidiary
companies controlled, equity affiliates, listed in Annex I.

2.2
The Transferee may at any time in writing exempt the performance of any of the
above principles the Transferor, and such exempt may be made subject to such
terms and conditions as determined by the Transferee.


 
4

--------------------------------------------------------------------------------

 


The Parties agree that unless otherwise provided in this Agreement, the
Transferee shall be entitled to terminate this Agreement unilaterally without
any liability of breach of this Agreement if some or all of the principles have
not been complied with before the completion of the transfer due to the
Transferor. In the event of such termination by the Transferee, any installments
of the purchase price previously paid shall be returned to the Transferee and
the Transferee is entitled to a penalty of 5,000,000.00 RMB. If the penalty can
not cover the damages or losses suffered by the Transferee hereby, the
Transferor shall compensate the shortfall of such losses of the Transferee. If
the Transferee suffers from damages or losses hereby, the Transferor shall
compensation such losses to the Transferee.


3.
Arrangement of Mutual Management Bank Account

3.1
Both the Transferee and the Transferor mutually agree that the Parties will open
a mutual managed bank account with the Beneficiary of the Transferee within 3
working days after the execution of this Agreement. Any interest arise from the
money deposited in the Mutual Management Bank Account shall belong to the
Transferee.



In the event that pursuant to the laws and regulations or the terms and
conditions of this Agreement, this Agreement shall be terminated and the
Transferor was obliged  to refund partial or entire payment paid by the
Transferor; then release the mutual managed bank account immediately.
3.2
Both the Transferee and the Transferor mutually agree that relevant documents in
connection with the terms and conditions of escrow may be made, including
Supplementary Agreement for the Escrow Terms and Conditions for the First
Installment.



4.
Consideration and Payment Schedule

Both the Transferor and the Transferee agree that the consideration of 70%
equity of the Target Company (hereinafter referred to as the "Consideration")
shall be RMB135,000,000.00 (including tax). In any cases, the amount of the
Consideration will not be adjusted. But if any party breaches this Agreement,
the breaching party shall take the corresponding liabilities of breach.

 
5

--------------------------------------------------------------------------------

 


4.1.1
The Consideration shall be paid in Renminbi or equivalent US Dollars (the
exchange rate between RMB and USD shall be the rate upon each installment of the
payment) by installments.

4.1.2
Both the Transferor and the Transferee agree the value of the corresponding
equity of the Target Company, subsidiary companies wholly-owned, controlled,
equity affiliates of Target Company listed in Annex I is included in the
Consideration. After this acquisition, the Target Company shall achieve the
shareholding structure listed in Annex III.

4.2
Payment Schedule

 
The Parties agree that the Consideration shall be paid according to the
following Payment Schedule:

4.2.1
The amount of the first installment is RMB60,000,000.00.

4.2.1.1
Transferee shall make the first installment payment to the Mutual Management
Bank Account within 5 working days after the execution of this Agreement.

 
Notwithstanding aforesaid, if the Transferee failed to pay the agreed amount to
the Transferor to the Mutual Management Bank Account before the expiration day
of the first installment payment, the Transferee will be in a 5 days grace
period. After such grace period expired, if the transferee still failed to pay
the agreed amount in accordance with this Agreement, the Transferee shall pay
overdue penalties at the amount of 0.1% of the amount payable of the first
installmentto the Transferors per day. However, that in no event shall the
penalty of the late payment of first installment payment be greater than RMB
5,000,000.00 Yuan.


 
6

--------------------------------------------------------------------------------

 

4.2.1.2
The Parties agree that after the satisfaction of first installment payment
release preconditions, the Transferor is entitled to transfer partial or entire
first installment payment from the Mutual Management Bank Account to any bank
account at its sole discretion within 45 days (including the 45th day) after the
first installment payment was paid to the Mutual Management Bank Account. The
first installment payment release preconditions are as follows:

（1）
 Transferor owns 100% equity of the Target Company by purchasing equity and has
completed the corresponding alteration of AIC registration, namely after such
alteration the Transferor shall hold 100% equity of the Target Company.;

（2）
The Target Company has owned 100% equity of Beijing Century Dadi Transportation
Ltd., Co. and completed the corresponding alteration registration of AIC, namely
after such alteration, the Target Company holds 100% equity of Beijing Century
Dadi Transportation Ltd., Co..In order to avoid ambiguity, the Parties agree
that the consideration of the equity transfer which the Target Company purchase
from the shareholder of Beijing Century Dadi Transportation Ltd., Co. shall be
included in the Consideration of this Agreement and the Transferor shall be in
charge of making relevant payment of such consideration of the equity transfer
to Beijing Century Dadi Transportation Ltd., Co. and ensure that there will not
be any liability incurred by the Target Company hereby.


 
7

--------------------------------------------------------------------------------

 

（3）
Transferor has transferred 70% equity of the Target Company to the Transferee
and completed the alteration of AIC registration for the equity transfer of the
Target Company (during which the Transferee shall provide necessary assistance),
namely after such alteration the Transferee shall hold 70% equity of the Target
Company. For the Board of the Target Company after such alteration of AIC
registration 5 directors of shall be appointed by the Transferee and 2 shall be
appointed by the Transferor. The Target Company has obtained the new Business
License. The business scope of all the Target Company shall at least include the
operation, management and services of urban gas pipeline when submitting to MOC
for approval  and the subsidiary companies wholly-owned, controlled and
affiliates of Target Company listed in Annex II shall remain the same.

（4）
The Target Company has achieved the shareholding structure listed in Annex II;

（5）
Before the completion of the Transfer, Articles of Associations of the Target
Company and subsidiaries wholly-owned, controlled, equity affiliates of Target
Company listed in Annex II shall satisfy that: (i) resolutions of the
shareholders’ meeting with respect to decision of amending the articles of the
association of the company, increasing or decreasing the registered capital, and
merge, split, dissolution or alteration of the company form, shall be passed by
the shareholders which represent two-thirds of the approving votes; and (ii) the
Transferor or the Target Company has the right to appoint all the directors or
executive director of the Target Company and subsidiaries wholly-owned,
controlled, equity affiliates of Target Company listed in Annex II. In the case
when the Transferor transfer its equity of the Target Company partially or
entirely, such right of director appointment shall be still be valid to the
transferee of such equity, unless otherwise provided under this Agreement;


 
8

--------------------------------------------------------------------------------

 

（6）
Both Transferor and the Related Party of Transferor has entered into an
agreement involving all the following contents by and between all the
shareholders (other than the Target Company, Transferee and Transferor) of the
Target Company and Subsidiary Companies wholly-owned, controlled of Target
Company listed in Annex II)

 
Both the Transferor and the Related Party of Transferor undertakes that after
the completion of the Transfer (A) except provided otherwise in the
agreement,they will not take part in any day-to-day operation and management
(including but not limited to, taking the position of director, supervisor,
senior officer, etc.) of the Target Company and Subsidiary Companies
wholly-owned, controlled and equity affiliates of Target Company listed in Annex
II; (B) the Transferor shall have the right appoint 2 directors and the
Transferee shall have the right to appoint 5 directors and (C) waive the first
right of refusal (if any) to purchase any equity sold by other shareholders of
any the Target Company and Subsidiary Companies wholly-owned, controlled and
equity affiliates of Target Company listed in Annex II any more. Transferor
shall only have the rights to enjoy the dividends and vote for the resolution of
shareholder’s meeting according to his equity proportion; and

（7）
DADI GAS undertakes in writing that from the execution day of this Agreement it
will not operate any business in connection with city gas and also will not
operate any business in connection with the gas construction in the area of the
Target Company, any Subsidiary Companies wholly-owned, controlled of Target
Company, the projects planned and the area the Transferee operate and will
operate without the prior written consent of the Transferee;

（8）
The Transferor and the Target Company shall assist the Transferee to inspect and
check the fixed assets of the Target Company and Subsidiary Companies
wholly-owned, controlled and equity affiliates of Target Company listed in Annex
II) （If due to the reasons caused by the Transferee and which results the
completion of fixed inspection and physical check could not be completed, then
it deems as the Transferor has fulfilled their obligation）;


 
9

--------------------------------------------------------------------------------

 


（9）
The Transferor shall procure the Target Company and Subsidiary Companies
wholly-owned, controlled of Target Company listed in Annex II to complete to
transfer following materials to the Transferee, including but not limited to,
company stamps, certificates, licenses, government permits and documents and
materials of engineering, finance, human resources and business contracts of
operation, no matter in writing or in electronic;

（10 )
 Completion of the Transfer；

（11 )
The Transferor and the Related Party of Transferor has caused all the
corresponding signatory parties of the legal documents regarding to the projects
planned listed in Annex VII agree that (i) the Transferor, the Related Party of
Transferor and their affiliates (where applicable) is entitled to transfer all
of its rights and liabilities set forth in the corresponding legal documents to
the Transferee or any third party nominated by the Transferee with no additional
consideration; and (ii) the transfer of rights and liabilities aforesaid shall
not cause any adverse affect to its transferee on the performance of such legal
documents. Simultaneously, any legal documents regarding to such rights and
liabilities transfer is duly executed. In addition, the Transferor obtain the
written undertaking from DADI GAS of which DADI GAS will not take part in such
projects planned in any manners without the prior written consent from the
Transferee; and


 
10

--------------------------------------------------------------------------------

 

（12
All Obligations of all parties set forth in Supplementary Agreement for the
Escrow Terms and Conditions for the First Installment have fully performance,
there is no any breach for all parties.

 
The Transferor shall submit original certificate or documents on satisfaction of
above conditions after obtainment. After the Transferee has received all the
certificates and documents, the Transferee shall issue a written confirmation
immediately. The day on which such written confirmation is issued is the
satisfaction day of the first installment payment release preconditions.
Notwithstanding aforesaid, the Transferee shall not refuse to issue the written
confirmation unreasonably when such certificates and documents submitted by the
Transferor are true, necessary and sufficient. Above-mentioned first installment
payment release preconditions shall be satisfied or fulfilled within 45 days
after the Transferee paid the first installment payment to the Mutual Management
Bank Account. In the event that the Transferor failed to satisfy all the first
installment payment release preconditions prior to the expiry of such time limit
and the Transferor submit a list in writing on the completion situation of the
preconditions (including all the completed items and uncompleted items) on the
expiration day of such time limit, the Transferee agreed to provide a remedy
period for the Transferor, the preliminary remedy period are 15 days. During
such preliminary remedy period, the Transferor does not need to pay any penalty
for its failure on satisfaction of all the first installment payment release
preconditions. In the event that the Transferor failed to satisfy all the first
installment payment release preconditions prior to the expiry of such
preliminary remedy period, the Transferor is entitled to submit a written
application on the extension of the remedy period of which the Transferor shall
state the reasons of its failure to satisfy all the first installment payment
release preconditions. The Transferee is entitled to decide whether such reasons
are reasonable or not. If not reasonable or the Transferor does not submit such
extension application, the remedy period will be expired on the expiration day
of the preliminary remedy period; if reasonable, the Transferee may provide a 15
days extension of the remedy period (extension remedy period) for the
Transferor, The remedy period will be expired on the expiration day of the
extension remedy period. During such extension remedy period, the Transferor
need to pay 0.1% of the first payment per day as the penalty to the Transferee
until the Transferor satisfy all the first installment payment release
preconditions，but in case that the Transferor fails to satisfy all the first
installment payment release preconditions due to the liability of the
Transferee, such penalty shall not apply. In the event the Transferor is not
able to satisfy all the first installment payment release preconditions prior
the expiry of such remedy period, the Transferee is entitled to take any of the
following action (except due to the liability of the Transferee ):


 
11

--------------------------------------------------------------------------------

 
 
 
i.
to terminate this Agreement, have the first installment payment which has been
paid to the Mutual Management Bank Account returned and require the Transferor
to pay the Transferee RMB5,000,000.00 Yuan as penalty.

 
ii.
to delay the issuance of the written confirmation of the first installment
payment release preconditions until all the items are satisfied and require the
Transferor to pay the Transferee no less than RMB 5,000,000.00 Yuan as penalty.

 
iii.
to be entitled to deduct the corresponding amount of the first installment
payment according to how the first installment payment release preconditions are
satisfied at its sole discretion. In the event that there are 2 or more than 2
deduction situation occurs, all the deduction situation will be applied.

 
iv.
Notwithstanding aforesaid, when the Transferee exercise its right set forth in
item (i) to (iii) above-mentioned, the Transferee is entitled to decide at its
sole discretion to waive any of its rights partially or entirely.


 
12

--------------------------------------------------------------------------------

 


Notwithstanding the foregoing provided, if the Transferor intends to borrow some
of the first installment in the Mutual Management Bank Account, subject to the
satisfaction Supplementary Agreement for the Escrow Terms and Conditions for the
First Installment it is entitled to use 50% of frist installment and the
Transferee shall coordinate with it.
4.2.2
The amount of the second installment is RMB65,000,000.00. After the satisfaction
of the following payment preconditions, the Transferee shall make the second
installment payment to the Transferor within 90 days (including the 90th day)
after the Transferee released the first installment payment，provided, however,
that the grace period set forth later in this section shall apply:

(1)          In the case that the Target Company holds less than 70% equity of
any subsidiary companies wholly-owned, controlled, equity affiliates of Target
Company listed in Annex II, the balance portion of the equity between the
current shareholding percentage and 70% has been transferred to the Target
Company from one or more than one non Target Company shareholder. Such equity
transfer of the balance portion shall be caused successfully by the Transferor
and/or the Related Party of Transferor. The corresponding alteration of AIC
registration (the Transferee and the Target Company shall provide the necessary
assistance during the procedure) shall be completed as well, namely, after the
alteration of AIC registration, the Target Company holds 70% equity of such
company. For example, the Target Company holds 60% equity of Jiaozuo Hualong
Petrochemical Ltd., Co. (hereinafter call “Jiaozuo Company”) currently. The
balance portion of equity is 10% equity of Jiaozuo Company. 10% equity of
Jiaozuo Company has been transferred to the Target Company from one or more than
one non Target Company shareholder. Such equity transfer of 10% equity of
Jiaozuo Company shall be caused successfully by the Transferor and/or the
Related Party of Transferor. The corresponding alteration of AIC registration
(the Transferee and the Target Company shall provide the necessary assistance
during the procedure) shall be completed as well, namely, after the alteration
of AIC registration, the Target Company holds 70% equity of Jiaozuo Company.

 
13

--------------------------------------------------------------------------------

 
 
(2)       The Target Company has achieved the shareholding structure listed in
Annex III. The business scope of all the subsidiary companies controlled, equity
affiliates of Target Company listed in Annex III shall remain the same; and
(3)       All the materials submitted from the Transferor to the Transferee on
the Delivery of the transfer are true, accurate and sufficient and necessary and
complete.


The Transferor shall submit original certificates or documents on satisfaction
of above conditions after obtained. After the Transferee has received all the
certificates and documents, the Transferee shall issue a written confirmation
immediately. The day on which such written confirmation is issued is the
satisfaction day of such payment precondition. Notwithstanding aforesaid, the
Transferee shall issue the written confirmation when such certificates and
documents submitted by the Transferor are true, necessary and
sufficient.  Above-mentioned payment preconditions shall be satisfied or
fulfilled within 180 days after the Transferee release the first installment
payment. In the event that the Transferor failed to satisfy all the second
installment payment preconditions prior to the expiry of such time limit and the
Transferor submit a list in writing on the completion situation of the
preconditions (including all the completed items and uncompleted items) on the
expiration day of such time limit,, the Transferee agreed to provide a remedy
period for the Transferor, the preliminary remedy period are 15 days. During
such preliminary remedy period, the Transferor does not need to pay any penalty
for its failure on satisfaction of all the second installment payment
preconditions. In the event that the Transferor failed to satisfy all the second
installment payment preconditions prior to the expiry of such preliminary remedy
period, the Transferor is entitled to submit a written application on the
extension of the remedy period of which the Transferor shall state the reasons
of its failure to satisfy all the second installment payment preconditions. The
Transferee is entitled to decide whether such reasons are reasonable or not. If
not reasonable or the Transferor does not submit such extension application, the
remedy period will be expired on the expiration day of the preliminary remedy
period; if reasonable, the Transferee may provide a 15 days extension of the
remedy period (extension remedy period) for the Transferor, The remedy period
will be expired on the expiration day of the extension remedy period. During
such extension remedy period, the Transferor need to pay 0.1% of the second
payment per day as the penalty to the Transferee until the Transferor satisfy
all the second installment payment preconditions，but in case that the Transferor
fails to satisfy all the second installment payment release preconditions due to
the liability of the Transferee, such penalty shall not apply. In the event the
Transferor is not able to satisfy all the second installment payment
preconditions prior the expiry of remedy period, the Transferee is entitled to
take any of the following action (except due to the liability of the Transferee
):
 
14

--------------------------------------------------------------------------------


 
 
i.
to terminate this Agreement, have the first installment payment which has been
paid to the Mutual Management Bank Account returned and require the Transferor
to pay the Transferee RMB5,000,000.00 Yuan as penalty.
  ii. 
to delay the issuance of the written confirmation of the second installment
payment release preconditions until all the items are satisfied and require the
Transferor to pay the Transferee no less than RMB 5,000,000.00 Yuan as penalty. 

 

15

--------------------------------------------------------------------------------



 
iii.
to be entitled to deduct the corresponding amount of the second installment
payment according to how the second installment payment release preconditions
are satisfied at its sole discretion. In the event that there are 2 or more than
2 deduction situation occurs, all the deduction situation will be applied.

 
iv.
Notwithstanding aforesaid, when the Transferee exercise its right set forth in
item (i) to (iii) above-mentioned, the Transferee is entitled to decide at its
sole discretion to waive any of its rights partially or entirely.



Notwithstanding aforesaid, after the expiration day of the second installment
payment, the Transferor confirm that the Transferee is entitle to have a
extension of 90 days without any penalty. After such extension if the Transferee
failed to pay the agreed amount to the Transferor after such extension, the
Transferee will be in a 45 days grace period. After such grace period expired,
if the transferee still failed to pay the agreed amount in accordance with this
Agreement, the Transferee shall pay overdue penalties at the amount of 0.1% of
the amount payable of the second installment to the Transferors per day.
However, that in no event shall the penalty of the late payment of second
installment payment be greater than RMB 5,000,000.00Yuan.
4.2.3
The amount of the third installment is RMB 10,000,000.00. For the purpose of
smoothly transition and stable operating of the Target Company, the third
installment shall be considered as the reserved payment of this transaction and
will be paid to the Transferor within 180 days (including the 180th day) after
the Transferee paid the second installment payment under the condition that the
Transferor are free of any liabilities of breach or compensation.

4.2.4
Notwithstanding aforesaid, both the Transferor and the Transferee agreed that:

 
16

--------------------------------------------------------------------------------


 
（i）
Notwithstanding aforesaid, if the Transferee failed to pay the agreed amount to
the Transferor  in the mutual management bank account before the expiration day
of the third installment payment, the Transferee will be in a 45 days grace
period. After such grace period expired, if the transferee still failed to pay
the agreed amount in accordance with this Agreement, the Transferee shall pay
overdue penalties at the amount of 0.1% of the amount payable of the third
installment to the Transferors per day. However, that in no event shall the
penalty of the late payment of third installment payment be greater than RMB
500,000.00 Yuan.

（ii）
The third installment payment shall be paid by the Transferee to a mutual
management bank account opened under the name of the Transferor. Within 3 years
after the completion of the Transfer, in the event that the Transferor breaches
any provisions of this Agreement, the Transferee is entitled to require the
Transferor to transfer the penalty in such mutual management bank account to the
bank account appointed by the Transferee. If it is not sufficient, the
Transferor shall pay the outstanding penalty to the Transferee immediately. In
the event that the Transferor does not breach this Agreement or has already
completed the remedy (including but not limited to payment of the penalty of
breaching) of its breach of this Agreement, the Transferee shall withdraw its
management of such mutual management bank account after the expiration of such
period of 3 years. If this provision is conflict with PRC rules and
regulations，PRC rules and regulations shall prevail.


 
17

--------------------------------------------------------------------------------

 



4.3
Notwithstanding the provisions on the payment period of Article 4.2.1 and
Article 4.2.2, in the event there is less than 10 working days between a
satisfaction day of payment preconditions and the corresponding expiration day
of payment, the 10the working day after such satisfaction day of payment shall
be deemed as the expiration day of such payment.

4.4
The Transferor agree that when the Transferee makes payment to the Transferor,
the Transferee is entitled to deduct any of the remaining payables confirmed by
the parties (if any) owed by the Transferor on its own discretion without any
prior consent of the Transferor. (if any) after they are confirmed by the
parties.  If the Transferor and the Transferee do not agree on the amount of the
payables, the Transferee will pay to the Transferor the amount of the payment
due less the amount of payables agreed upon and less the amount of payables
disagreed.  After the parties agree on the amount of the payables, any amounts
still owing to the Transferor will be paid..

4.5
The Transferee agrees that, except as otherwise provided in this Agreement, when
making the payment of the consideration to the Transferor, the Transferee will
make the payment to the bank account instructed by the Transferor. The
Transferor agrees that, such payment following the Transferor’s payment
instruction shall be considered as the payment to the Transferor.



5.
Business Operation before the Completion

5.1
Both the Transferor and the Related Party of Transferor undertakes jointly and
severally that the Target Company, subsidiary companies wholly-owned,
controlled, equity affiliates of Target Company listed in Annex I and the
shareholder’s meeting and the board of directors meeting of each company will
procure that the business of each company respectively will be operated in a
normal and prudent basis and in the ordinary course of day-to-day operations
and, will not do or omit to do (or allow to be done) or to be omitted to be done
any act or thing (in either case whether or not in the ordinary course of
day-to-day operations) which is material and in particular (but without limiting
the generality of the foregoing) the Transferor will procure that the Target
Company and subsidiary companies wholly-owned, controlled, equity affiliates of
Target Company listed in Annex I shall NOT prior to Completion, without the
prior written consent of the Transferee:

 
18

--------------------------------------------------------------------------------


 
（1）
issue or agree to issue any shares or loan capitals, or; offer or agree to offer
or withdraw any option of purchase, or; amend any existing terms concerning the
acquisition or subscription of the option or right of any shares or loan
capital;

（2）
make a loan or raise money;

（3）
terminate any Agreements, arrangements or Agreements of great value, or; waive
any rights of material value;

（4）
create or permit to arise any mortgage, charge, lien, pledge, other form of
security or encumbrance of equity of whatsoever nature, whether similar to the
foregoing or not, on or in respect of any part of its undertaking, property or
assets other than liens arising by operation of law in amounts which are not
material;

（5）
give any guarantee, indemnity, surety or security to any third party;

（6）
dispose or agree to dispose of or acquire or agree to acquire any material
asset;

（7）
dispose of the ownership, possession, custody or control of any corporate or
other books or records;

（8）
other than in the ordinary and usual course of its business, compromise, settle,
release, discharge or compound any material civil, criminal, arbitration or
other proceedings or any material liability, claim, action, demand or dispute or
waive any right in relation to any of the foregoing;

 
19

--------------------------------------------------------------------------------


 
（9）
other than in the ordinary course of its business, release compromise or write
off any material amount recorded in the books of account of the company as owing
by any debtors of the company;

（10 )
let or agree to let the company to transfer the possession or ownership of the
whole or any part of the Property, or take on lease or assume possession of any
real property;

（11 )
terminate any or allow to lapse any material insurance policy now in effect or
defaulting under any provision thereof;

（12 )
Cause any employees to terminate their employment;

（13 )
Materially change the terms of any existing employment arrangements;

（14 )
Make any payments to the shareholders; or

（15 )
Conduct any behaviors which will cause any change or effect which, individually
or in the aggregate with all other such changes and effects, is materially
adverse to the business or to the condition (financial or otherwise), assets,
operations, financial condition, results of operations or prospects of the
company, taken as a whole, or that would materially and adversely effect the
ability of the company to conduct its business as regularly conducted.


 
6.
Matters prior to Completion

6.1
Both the Transferor and the Related Party of Transferor jointly and severally
confirms that, in order to enhance the work efficiency of the transaction,
within 7 days after the execution of this Agreement, the Parties will designate
personnel to form a transfer preparing working team respectively. The Parties
shall coordinate to cause the working team perform its duty. The main duty of
the working team includes: (1) coordinating and assisting to complete the
Delivery of the transfer; (2) ensuring the normal day-to-day operation of Target
Company and Subsidiary Companies wholly-owned, controlled, equity affiliates of
Target Company listed in Annex II before the delivery of transfer; (3) any other
responsibilities agreed by the Parties.

 
20

--------------------------------------------------------------------------------


 
6.2
To ensure the steady handover, the Parties mutually agree to make the
corresponding arrangement for the work during the period from the execution of
this Agreement to Completion.

6.3
The transfer preparing working team shall provide a list for the documents for
the Transfer to the Target Company and Subsidiary Companies wholly-owned,
controlled, equity affiliates of Target Company listed in Annex II and prepare
all documents for the Transfer mentioned in Section 7.4.


 
7.
Completion of the Transfer

7.1
The Parties agree that after all preparation work for the Transfer has been set
forth in Section 6.3 of this Agreement has been completed they will establish a
“transfer team” ("Transfer Team") jointly to deliver the Target Company
(including the Target Company and subsidiary companies wholly-owned, controlled,
equity affiliates of Target Company listed in Annex II) within 3 working days.
The day when Transfer Team is established is the Commencement Day of Handover.

7.2
The Transferor shall prepare a list of transfer for the Transfer Team. The list
shall show all the assets, corporate books required by the law, account books,
documents, agreements, and contracts and so on of the Target Company and
subsidiary companies wholly-owned, controlled, equity affiliates of Target
Company listed in Annex II.


 
21

--------------------------------------------------------------------------------

 


7.3
If the Transferor provide reports or data of the Target Company and subsidiary
companies wholly-owned, controlled, equity affiliates of Target Company listed
in Annex II which are materially different from actual facts, the Transferor
shall be considered as in breach of this Agreement, the Transferee is entitled
to terminate this Agreement (whereupon Transferor will be entitled to a refund
of the purchase price paid by the Transferor) and require the Transferor to
compensate relevant damages and losses. The Transferee is entitled to decide to
waive such rights partially or entirely at its sole discretion.

7.4
To facilitate the Completion of the Transfer, the Transferor shall submit the
following documents to the Transferee:

（1）
Permits and approvals in writing for the alteration registration of equity
transfer of the Target Company and subsidiary companies wholly-owned,
controlled, equity affiliates of Target Company listed in Annex II (if any) from
Committees of Foreign Trade and Economic Cooperation and AIC;

（2）
Certificates of ownership of the Transferred Equity (including register of
shareholders of the Target Company and subsidiary companies wholly-owned,
controlled of Target Company listed in Annex II);

（3）
Certificates or documents which proves that the Target Company and subsidiary
companies wholly-owned, controlled, equity affiliates of Target Company listed
in Annex II have legally and validly owned the operation right of gas pipeline,
the qualification of gas operation and the charging right of gas. The
certificates or documents include but not limited to the agreement of operation
right of gas pipeline entered into by and between the local government or
authority of the local government, administrative permit of the qualification of
gas enterprise, certificate of gas charging.


 
22

--------------------------------------------------------------------------------

 

 
（4）
The true, necessary and sufficient certificates or documents which proves that
the Transferor has transferred all trademark, patent, know-how and other
intangible asset right (if any) which is owned by third party but currently
using by the Target Company and subsidiary companies wholly-owned, controlled,
equity affiliates of Target Company listed in Annex II from the owner to the
Target Company.

（5）
Letters of resignation from all the current directors, supervisors of the Target
Company and subsidiary companies wholly-owned, controlled of Target Company
listed in Annex II, in which confirm that none of them have involved
corresponding Target Company or subsidiary companies wholly-owned, controlled of
Target Company listed in Annex II respectively in any claims (no matter on the
basis of the compensation for resignation or any other reasons). The resignation
shall be effective upon the delivery day;

（6）
Confirmation letters of senior management of the Target Company and subsidiary
companies wholly-owned, controlled of Target Company listed in Annex II to
confirm that none of the them have claims against the corresponding Target
Company and subsidiary companies wholly-owned, controlled of Target Company
listed in  Annex II respectively (no matter on the basis of the compensation for
resignation or any other reasons);

（7）
Certificates that prove property right alteration registration procedures
concerning the selling and purchasing of Transferred Equity have been duly
completed;

（8）
Certificates that prove the authorization orders of existing bank accounts of
all the Target Company and subsidiary companies wholly-owned, controlled of
Target Company listed in Annex II have been rendered void and new authorization
orders have been issued to personnel appointed by the Transferee;

 
23

--------------------------------------------------------------------------------


 
（9）
Certificates of ownership of the assets of all the Target Company and subsidiary
companies wholly-owned, controlled of Target Company listed in Annex II; and

（10 )
Certificates issued by the banks of the Target Company and subsidiary companies
wholly-owned, controlled, equity affiliates of Target Company listed in Annex II
stating the amount of the debit or credit of such accounts at close of business
on the day of Completion of the Transfer.

（11 )
In the circumstance that the Target Company and subsidiary companies
wholly-owned, controlled of Target Company listed in Annex II do not have any
instance where the situations set forth in item (1) - (10) are not applicable,
the Transferor shall make statements as to the non-applicability of the item and
shall guarantee in writing, and furthermore the Transferor shall undertake if
there is any untrue and inaccurate in statement which cause the Transferee
suffer damages hereof that the Transferor shall assume the responsibility of
compensation.

（12 ) 
Any other document or approval necessary to the completion fo the transfer of
equity to the Transferee.

7.5
The Parties agree that the transfer shall be deemed to be completed on the day
when the alteration registration of this Transfer in AIC and also the Transferee
confirms that all works of delivery has completed and and issues a written
confirmation the Transferor have fulfilled its obligations under Section 7.4.
Such day is the satisfaction day of Completion of the Transfer. Notwithstanding
aforesaid, the Transferee shall not refuse to issue the written confirmation
unreasonably when such certificates and documents submitted by the Transferor
are true, necessary and sufficient.

 

 
24

--------------------------------------------------------------------------------

 

 
7.6
Both the Transferor and the Related Party of Transferor jointly and severally
undertake and warrant that the net assets value of each Target Company and its
subsidiary companies wholly-owned, controlled of the satisfaction day of
Completion of the Transfer shall not be lower than its net assets value of
December 31, 2009 which was confirmed by the Transferee. Otherwise, the
Transferor shall submit a explanation on why the net assets value drops in
writing. The Transferee is entitled to decide whether such explanation from the
Transferor is reasonable or not at its sole discretion. If the Transferee
decides that such explanation is not reasonable, the Transferee is entitled to
deduct the Consideration accordingly.

7.7
Beijing Century Dadi Transportation Ltd., Co., one of the subsidiaries of the
Target Company will invest with the proportion of 51% and Beijing Fuhua Gas
company. Company will invest with the proportion of 49% to establish Beijing
Fuhua Energy Logistics (hereinafter referred to as “new company”). The Parties
reach the following agreement on the net profit allocation of such new company
which will be obtained by Beijing Century Dadi Transportation Ltd., Co. (based
on the figures provided in the annual statement submitted to the tax bureau by
such new company):

 
7.7.1
After the execution of this Agreement, the Transferee shall cause Beijing
Century Dadi Transportation Ltd., Co. to enter into the consultation service
agreement with the Related Party of Transferor regarding to such matters, before
which neither the Transferor nor the Related Party of the Transferor is allowed
to cause Beijing Century Dadi Transportation Ltd., Co. reach any agreement
orally or written regarding the aforesaid matters.

 
7.7.2
50% net profit obtained by Beijing Century Dadi Transportation Ltd., Co. which
arises from the new business of such new company and which satisfies all the
following conditions of such new company shall be paid to the Related Party of
Transferor by Beijing Century Dadi Transportation Ltd., Co. as the consultation
service fee:

  
25

--------------------------------------------------------------------------------



(1)   the net profit arise from the new business contract by and between such
new company and the new clients of Beijing Century Dadi Transportation Ltd., Co.
other than its old clients before the Completion Day;  
(2)   the net profit arises within 3 years commence from the earlier date of the
establishment day of such new company and the day when the Transferee owns 70%
equity of the Target Company and completes the alteration of AIC registration;
(3)   the Articles of Association of such new company provided that Beijing
Century Dadi Transportation Ltd., Co. has the right to appoint the general
manager and the financial controller; and
(4)   every general manager and financial controller of such new company shall
be the person accepted by the Transferee.


8.
Undertakings and Warranties

8.1
Both the Transferor and the Related Party of Transferor jointly and severally
undertake and warrant that on the execution day of this Agreement:

8.1.1
The Transferor shall increase its equity holding of in the shortest duration at
its best effort to reach the target of holding no less than 70% equity of the
Target Company by purchasing the equity interest. After the completion of such
equity purchase, the Transferor shall legally own 70% of the equity of the
Target Company. Should any third Party claim any ownership or other interest in
the aforesaid equity, the Transferor shall assume full responsibility and shall
be liable to compensate the Transferee for any loss incurred hereof.


 
26

--------------------------------------------------------------------------------

 
  
8.1.2
Upon execution by the Parties, this Agreement will be binding upon the
Transferor and the Related Party of the Transferor.

8.1.3
The Transferor and the Related Party of the Transferor will negotiate with the
Transferee on matters concerning equity transfer not mentioned herein in
accordance with PRC laws and regulations and relevant policies.

8.1.4
Both the Transferor and the Related Party of Transferor jointly and severally
acknowledges that the Transferee is entering into this Agreement in reliance
upon the accuracy of each of the Warranties.

8.1.5
Both the Transferor and the Related Party of Transferor jointly and severally
undertakes that upon the execution of the Agreement, it will terminate any
negotiation in connection with the equity transfer of the Target Company with
any third Party except the Transferee and it will not carry out new negotiations
in connection with the equity transfer of the Target Company with any third
Party except the Transferee.

8.1.6
The above-mentioned undertakings and warranties are made as of the execution day
of the Agreement and shall survive after the Completion Day of the Agreement.

8.2
Both the Transferor and the Related Party of Transferor jointly and severally
undertake and warrant that:

8.2.1
The Transferred Equity shall not subject to any restriction under any laws and
agreements beyond the ones stipulated expressly in this Agreement. Should any
third Party produce effective evidence that the transfer by the Transferor is
subject to any restriction under any laws and agreements, the Transferor shall
assume full responsibility and shall be liable to compensate the Transferee for
any loss incurred hereof.


 
27

--------------------------------------------------------------------------------

 


8.2.2
Upon the performance of this Agreement, the Transferred Equity purchased by the
Transferee and its subsidiary rights and interests or those to be generated from
the equity are free of any rights and interests of any third Party.

8.2.3
The Target Company and subsidiary companies wholly-owned, controlled, equity
affiliates of Target Company listed in Annex I are established and legally
existing under the laws of China.

8.2.4
The Target Company and subsidiary companies wholly-owned, controlled, equity
affiliates of Target Company listed in Annex I own and have acquired all the
effective authorization letters, licenses, approvals and permits to manage
existing assets and carry out all the business operations (specified in Annex IV
" The production and operation information of Target Company and Subsidiary
Companies wholly-owned, controlled, equity affiliates of Target Company"). The
above-mentioned authorization letters, licenses, approvals and permits have been
registered and recorded in relevant authorities in accordance with applicable
laws and regulations. The Transferor shall explain for any exceptional case (if
has) in advance and ensure to settle such case.

8.2.5
The Target Company and subsidiary companies controlled, equity affiliates of
Target Company listed in Annex I have legally and validly owned the operation
right of gas pipeline, the qualification of gas operation and the charging right
of gas. The certificates or documents include but not limited to the agreement
of operation right of gas pipeline entered into by and between the local
government or authority of the local government, administrative permit of the
qualification of gas enterprise, certificate of gas charging. The Transferor
shall explain for any exceptional case (if has) in advance and ensure to settle
such case.


 
28

--------------------------------------------------------------------------------

 
 
8.2.6
The Target Company and subsidiary companies, controlled, equity affiliates of
Target Company listed in Annex I have completed the corresponding comprehensive
acceptance inspection for the vaporizing station and completed pipeline
(including but not limited to examination and filing procedures of Construction
Bureau, Quality Supervision Bureau, Environmental Protection Bureau and Security
Supervision Bureau) and obtain the acceptance inspection report for relevant
authorities. The Transferor shall explain for any exceptional case (if has) in
advance and ensure to settle such case;

8.2.7
Except disclosure to the Transferee in writing, the assets of the Target Company
and subsidiary companies wholly-owned, controlled, equity affiliates of Target
Company listed in Annex I are free of any guarantees or any right of third Party
or any other limitations that might have adverse affect to the execution of
rights concerning the above-mentioned assets or interests values. As of the
execution day of the Agreement, nobody has executed or claimed to execute any
rights that might have significantly adverse affect the conditions of the
transferred assets, or raised any disputes directly or indirectly involving the
transferred assets.

8.2.8
Except disclosure to the Transferee in writing, there exists no litigation,
arbitration or administrative procedures involving any relevant enterprises or
its subsidiaries of the Target Company and subsidiary companies wholly-owned,
controlled, equity affiliates of Target Company listed in Annex I.


 
29

--------------------------------------------------------------------------------

 

8.2.9
Except explicit disclosure in Annex VI   Obligations transfer list, the assets
of the Target Company and subsidiary companies wholly-owned, controlled, equity
affiliates of Target Company listed in Annex I are free of any other loans to be
paid or debts of any forms. Contingent liabilities or other liabilities of the
Target Company and subsidiary companies equity affiliates, wholly-owned,
controlled of Target Company listed in Annex II before the completion which the
Transferor HAS not disclosed in Annex VI (Obligations transfer list) of this
Agreement shall be assumed by the Transferor and the Related Party of Transferor
jointly and severally. If the corresponding Target Company or subsidiary
companies wholly-owned, controlled and equity affiliates of Target Company
assumes or pays such liabilities in advance, the Transferor shall reinburse all
the payments to the corresponding Target Company or subsidiary companies
wholly-owned, controlled, equity affiliates of the Target Company within 5
working days after the occurrence of the payment.Further more, all intercompany
accounts payable among or between subsidiaries of the Target Company and
Subsidiary Companies wholly-owned, controlled of Target Company listed in Annex
II and the affiliates of the Transferor and Related Party of Transferor were
incurred in the ordinary course of each respective subsidiary’s business with
the exception of those listed in Annex VI   Obligations Transfer List which
shall be paid by the Transferor.

8.2.10
There is no written notice, nor is the Transferor or the Related Party of
Transferor aware of the treat of any notice from creditors that will cause a
mandatory disposal of assets of the Target Company and subsidiary companies
wholly-owned, controlled, equity affiliates of Target Company listed in Annex I.

8.2.11
As far as the Transferor’s knowledge (refer to the Transferor knows, or should
know from making a diligent examination), no material adverse affect occurs or
might occur on the basis of reasonable judgment to the existing business,
finance or operation on the Target Company and subsidiary companies
wholly-owned, controlled, equity affiliates of Target Company listed in Annex I.

8.2.12
The Assets Confirmation List (specified in Annex V) of the Target Company and
subsidiary companies wholly-owned, controlled, equity affiliates of Target
Company listed in Annex I provided by Transferor to Transferee is true, accurate
and complete.

 
30

--------------------------------------------------------------------------------


 
8.2.13
On the day of December 31, 2009, the Target Company and subsidiary companies
wholly-owned, controlled, equity affiliates of Target Company listed in Annex I
have effective and tradable ownership for all the fixed assets stipulated in
Assets Confirmation List, including but not limited to all the machines,
constructions, on-going projects, gas pipeline, land and other fixed and current
assets. Moreover, the Target Company will still have effective and tradable
ownership in the above-mentioned assets and all the acquired assets upon the
date of the Completion of the Transfer.

8.2.14
Major assets in operation of the Target Company and subsidiary companies
wholly-owned, controlled, equity affiliates of Target Company listed in Annex I
shall be in good condition and comply with normal standards of gas industry
after periodical and proper maintenance.

8.2.15
The operations (including but not limited to the operation of business involved
in the business scope, financial, taxation, environment protection, labor and
human resources, security manufaction, etc )of the Target Company and subsidiary
companies wholly-owned, controlled, equity affiliates of Target Company listed
in Annex I have never gone against rules and regulations of China , never
received any written notice from relevant management or public service
department that indicates authorizations, licenses, approvals and permits
awarded to the Target Company before have been revoked due to its delinquent
behaviors and the revocation of the above-mentioned documents, compliance with
relevant regulations or remedial measures adopted have made material adverse
affects to the business operation of the Target Company and subsidiary companies
wholly-owned, controlled, equity affiliates of Target Company. Before the
satisfaction day of Completion of the Transfer, none of the Target Company and
Subsidiary Companies wholly-owned, controlled of Target Company listed in Annex
II has any disputes or infringement of the legal interest of their employees
respectively.


 
31

--------------------------------------------------------------------------------

 


8.2.16
All the employees who has the employment relationship with the Target Company
and Subsidiary Companies wholly-owned, controlled of Target Company listed in
Annex II have no dispute or claim against the corresponding Target Company and
subsidiary companies wholly-owned, controlled of Target Company listed in  Annex
II respectively (no matter on the basis of whatever reasons)，otherwise the
Transferor shall assume full responsibility and shall be liable to compensate
the Transferee for any loss incurred hereof;

8.2.17
The Obligations Transfer List (please refer to Annex VI) of the Target Company
and subsidiary companies wholly-owned, controlled, equity affiliates of Target
Company listed in Annex I provided by Transferor to Transferee is true, accurate
and complete.

8.2.18
Before the delivery day, all the debts owed by the Target Company and subsidiary
companies wholly-owned, controlled, equity affiliates of Target Company listed
in Annex I have been shown in the Debt Transfer List (specified in Annex VI).

8.2.19
Except for debts shown in the Debt Transfer List (please refer to Annex VI),
there is no other debt owed by the Target Company and subsidiary companies
wholly-owned, controlled, equity affiliates of Target Company listed in Annex I
before the Date of Completion.


 
32

--------------------------------------------------------------------------------

 


8.2.20
If the Transferee has reasonable grounds to believe that a breach of any of the
Warranties has occurred then the Transferor and the Related Party of the
Transferor shall ensure that for a period of three (3) years after the date of
Completion the Transferee and its advisers and representatives shall be given
all facilities which they may reasonably request and in particular shall allow
them full access to all accounting and other records of the Transferor in order
that they might ascertain whether a breach of the Warranties has occurred.

8.2.21
Both the Transferor and the Related Party of Transferor jointly and severally
undertakes that all the shareholders of Target Company and Subsidiary Companies
wholly-owned, controlled, equity affiliates of Target Company listed in Annex I
other than Transferor or the Target Company (hereinafter referred to as
"Non-Transferor Shareholders") shall completely cooperate with Transferor and
obey the instructions of Transferor on the matters of this transaction
(including but not limited to , waiver of right of first refusal, etc.)，do not
hold any substantive rights to control any Target Company and Subsidiary
Companies wholly-owned, controlled of Target Company; to control or dispose of
any assets or take action on behalf of any Target Company and Subsidiary
Companies wholly-owned, controlled of Target Company; or to acquire a greater
interest in any Target Company and Subsidiary Companies wholly-owned, controlled
of Target Company with more preferred condition than Transferee. Further more;
Non-Transferor Shareholders shall not cause any obstacles to the transaction and
the transfer of equity will not trigger any additional rights for Non-Transferor
shareholders that they do not currently possess.

8.2.22
The above-mentioned undertakings and warranties are made as of the Completion
Day of the Transfer and shall survive after the Completion Day of the Transfer.

8.3
Both the Transferor and the Related Party of Transferor jointly and severally
undertake and warrant that after the completion of the Transfer:

8.3.1
The books and records and personal with the knowledge necessary to complete the
audit of the Target Company and the subsidiaries companies wholly-owned,
controlled of Target Company listed in Annex II which audit is under US GAAP,
are currently available to the Transferee and such materials and information
shall remain available until the completion of the audit;

 
33

--------------------------------------------------------------------------------


 
8.3.2
The Transferor and the Related Party of Transferor shall endeavor  to give their
reasonable efforts to assist the Transferee to cause the non-transferor
shareholders of the Target Company and, subsidiaries companies wholly-owned,
controlled of Target Company listed in Annex II to execute the template of joint
venture agreement provided by the Transferor.

8.3.3
Both the Transferor and the Related Party of Transferor jointly and severally
undertakes that during the operation term of the Target Company and subsidiary
companies wholly-owned, controlled, equity affiliates of Target Company, all the
brand name which is currently using by the Target Company and its subsidiary
companies wholly-owned, controlled and equity affiliates listed in Annex I shall
be continuously used for free until the company cancels its registration in AIC.

8.3.4
Both the Transferor and the Related Party of Transferor jointly and severally
undertakes, after the completion of the Transfer of equity, in the period that
the Transferor still holds any equity of the Target Company and/or subsidiary
companies wholly-owned, controlled, equity affiliates of Target Company listed
in Annex I and within 3 years after the Transferor does not hold such equity any
more, the Transferor, the Related Party of the Transferor and the companies
controlled by them shall NOT conduct the business of urban gas and gas
construction, or hold any post in any company conducting the business of urban
gas, or take any measures to affect any potential projects of the Target Company
and subsidiary companies wholly-owned, controlled, equity affiliates of Target
Company ((including but not limited to any projects planned listed in Annex
VII)，unless otherwise provided in this Agreement.

  
34

--------------------------------------------------------------------------------


 
8.3.5
Without the prior written consent of the Transferee, neither the Transferor nor
the Related Party of Transferor or their affiliates shall not hire any employee
who has the employment relationship with any of the Target Company and its
subsidiary companies wholly-owned, controlled and equity affiliates listed in
Annex I on the execution day of this Agreement.

8.4
With regard to companies related the exceptional case which the Transferor point
out subject to Section 8.2.7, the Transferor and Related Party of the Transferor
undertakes that prior to the second installment they will make their best effort
to assist such companies to obtain all necessary qualifications and
certifications for the Target Company and its related companies conducting
business in their locality. If the Transferor and Related Party of the
Transferor refuses to perform such assistant obligation, they will assume the
liability set forth in Section 9.7.

8.5
The Transferee undertakes and warrants that:

8.5.1
The Transferee is a legal entity established and legally existing under the laws
of P.R.C..

8.5.2
The Transferee will negotiate with the Transferor on matters concerning equity
transfer not mentioned herein in accordance with PRC laws and regulations and
relevant policies.

8.5.3
The Transferee shall be responsible for the above mentioned undertakings and
warranties. If the Transferor have fulfilled its obligations under the
Agreement, the Transferee shall also bear relevant obligations and pay
Consideration to the Transferor as stipulated in this Agreement.

8.5.4
The Transferee undertakes that the Transferee may consider offering, but shall
have no obligation to offer the Related Party of the Transferor a proper
position in Transferee upon the request of Related Party of Transferor. And for
purpose successful delivery and smoothly transition the Transferee may consider
offering the Senior Management of the Target Company , but shall have no
obligation to offer, a proper position in Transferee.

 
35

--------------------------------------------------------------------------------


  
9.
Liability for breach of the Agreement

9.1
In the event that there is any substantial omission, inaccuracy or
misrepresentation in the documents or data submitted by the Transferor, the
Agreement may be terminated by the Transferee. The Transferor shall take the
liabilities of breaching and indemnify the Transferee for the damages for the
breach thereof.

9.2
The Parties mutually agree that, unless otherwise provided under this Agreement,
if a Party is in material breach of this Agreement ("breaching Party"), then the
other Party (“observant Party”) has the right to terminate this Agreement
according to the Contract Law of People's Republic of China and applicable
judicatory interpretations and claims damages arising from the breach.

9.3
If the Transferor makes explanations for any exceptional case for undertakings
and warranties in Section 8.2.4, Section 8.2.6, the Transferor shall settle such
cases within the time limit approved by the Transferee. If failed to do so, the
Transferee is entitle to choose any of following measures:

 
9.3.1
terminate this Agreement and require the Transferor to pay the Transferee
RMB5,000,000.00 Yuan as penalty.

 
9.3.2
deduct no less than RMB5,000,000.00Yuan from payables of the Transferee.

9.4
The Parties confirm simultaneously that, if a Party is in breach of obligations
with regard to the escrow terms and conditions (including but not limited to the
escrow terms and conditions in this Agreement and any other agreement the
parties agreed in connection with the escrow terms and conditions), the beaching
party shall assume responsibility of breach in accordance with Supplementary
Agreement for the Escrow Terms and Conditions for the First Installment.

 
36

--------------------------------------------------------------------------------


 
9.5
The Parties confirm simultaneously that, unless otherwise provided in this
Agreement, if a Party is in breach of their undertakings, warranties and facts
stated in the Section 8 under the Agreement，the observant Party has the right to
terminate this Agreement and claim damages arising from the breach.

9.6
After Completion of the Transfer, the Transferor shall take positive measures to
solve all disputes or debts caused by the operation of the Target Company before
the Date of Completion, or unforeseeable disputes before the Date of Delivery.
The Transferor shall compensate for the direct or indirect damages rising
thereof.

9.7
If the Transferor and Related Party of the Transferor refuses to fulfill
obligations under Section 8.4 of the Agreement, the Transferor are in breach of
the Agreement and the Transferee has the right to exercise any of the following
options:

9.7.1
to delay the subsequent payments to the Transferor or.

9.7.2
A. Lack of exclusive operating agreement and not be able to remedy before the
second installment, the Transferor shall compensate RMB2,000,000.00 per
agreement to the Transferee;
B. Lack of certificate of qualification on gas operating and not be able to
remedy before the second installment, the Transferor shall compensate
RMB2,000,000.00 per certificate to the Transferee;
 
C.Lack of certificate of fee collection permit and not be able to remedy before
the second installment, the Transferor shall compensate RMB2,000,000.00 per
certificate to the Transferee;

 
37

--------------------------------------------------------------------------------


 
D.   Lack of other certificate which is necessary for the regular operating of
gas company before the second installment, the Transferor shall compensate
RMB500,000.00 per certificate to the Transferee;
9.7.3
to terminate this Agreement and claim damages rising thereof

9.8
Unless this Agreement is otherwise provided, if the Transferor have performed
all the provisions of this Agreement strictly; however the Transferee
unilaterally terminates by violating this Agreement, the Transferee shall
compensate the Transferor for their direct damages rising hereby.

9.9
Unless otherwise provided under this Agreement, each Party shall not terminate
this Agreement without the consent of the other Party; otherwise the termination
party shall pay the other Party RMB 5,000,000.00Yuan as penalty.

9.10
The Parties agree that, under any of a situation or situations under Section
10.2.3 to Section 10.2.9 of the Agreement, Transferee has the right to terminate
this Agreement at its own discretion without taking any liability and has the
right to request Transferor to pay it RMB 5,000,000.00Yuan as penalty.

9.11
If, according to this Agreement, the Transferee does not make the second
installment payment to the Transferor after the expiration of the grace period
of second installment payment, the Transferee shall assist the Transferor to
transfer 42% equity of the Target Company which is held by the Transferee to the
Transferor (after this transfer, the Transferee will possess 28% of the Target
Company’s shares.)



10.
Termination of this Agreement



The Parties mutually agree that unless otherwise provided in this Agreement,
this Agreement shall be terminated only under following situations:
 
38

--------------------------------------------------------------------------------


 
10.1
This Agreement shall be terminated upon the consent of the Parties;

10.2
Transferee is entitle to terminate this Agreement at its own discretion under
any of the following situations:

10.2.1
Transferee is unable to complete the transaction due to relevant policies and
rules of the State;

10.2.2
Necessary governmental approvals are unable to obtain for this transaction (if
necessary)；

10.2.3
Transferee discovers that there are material defects of the Transferred Equity
or Transferor and/or Non-Transferor Shareholders are unable to transfer the
Targets of this transaction;

10.2.4
Transferee discovers that there is any conceal, omission or fraud in the
documents or data submitted by Transferor in connection with the Target Company
and Subsidiary Companies wholly-owned, controlled, equity affiliates of Target
Company listed in Annex II;

10.2.5
Transferee discovers that before the completion of the Transfer there are
martial barriers for the Target Company and Subsidiary Companies wholly-owned,
controlled, equity affiliates of Target Company listed in Annex II which will
result in disability for conducting their business in further 3 years;

10.2.6
Transferee discovers that Transferor fails to ensure the Work Group and the
staff of Transferee to smoothly work together with relevant staff from the
Target Company and Subsidiary Companies wholly-owned, controlled, equity
affiliates of Target Company listed in Annex II, which result in Transferee is
unable to complete its prospective work requirements for continuous 5 days;

10.2.7
Transferee discovers that Transferor consults or negotiates relevant issues in
connection with the transfer of part and/or all Transferred Equity or signs
relevant written documents with any third party other than Transferee;

 
39

--------------------------------------------------------------------------------


 
10.2.8
Non-Transferor Shareholders fail to comply with the instructions of Transferor
in connection with the transaction of the Target Company and Subsidiary
Companies wholly-owned, controlled, equity affiliates of Target Company listed
in Annex II (including but not limited to the percentage of the transfer, the
price of the transfer etc.), which results in any obstacle for such proposed
transaction of Transferee by Non-Transferor Shareholders；or

10.2.9
The Transferor fails to complete or satisfy one or more Transferee’s payment
and/or payment release preconditions within the time limit provided in this
Agreement.

10.3
Unless otherwise provided under this Agreement, in the case when the Transferee
terminate this Agreement pursuant to the provisions of this Agreement, the
Transferee is entitled not only to claim the liabilities of breach against the
breaching party, but also to require the Transferor to fully return any payment
paid to the Transferor from the Transferee.

10.4
Transferor is entitle to terminate this Agreement at its own discretion under
any of the following situations:

10.4.1
On conditions that there is no freeze, distrain, pledge, mortgage, or other
right limitations against the Transferred Equity, Transferor is unable to
complete the transaction due to relevant policies and rules of the State;

10.4.2
Necessary governmental approvals are unable to obtain for this transaction (if
necessary).

 
40

--------------------------------------------------------------------------------


 
11.
Assignment of this Agreement

Both the Transferor and the Related Party of Transferor jointly and severally
agrees that, before the second installment if Transferee may transfer its entire
or partial rights and/or obligations to any third party designated by Transferee
who is affiliated with Transferee with the consent of the Transferor and the
Related Party of the Transferor for such transfer; after the second installment
the Transferee may make such transfer without the consent of the Transferor and
the Related Party of the Transferor,but the Transferee will notify. Both the
Transferor and the Related Party of Transferor jointly and severally further
agrees that, such third Transferee aforesaid may be person, legal entity or
other economic organizations. Transferee has the right to designate one natural
person, legal entity or other economic organization or two or more natural
persons, legal entities or other economic organizations as such third Transferee
its own discretion.


12.
Tax Issues

12.1
Unless otherwise provided under this Agreement, Transferee and Transferor shall
bear relevant payable taxes and expenses in connection with the performance of
this Agreement and this transaction respectively. If required by law, Transferee
will withhold and remit tax when making payment (if any).

12.2
Before the completion of delivery, Transferor shall be in charge of the tax
issues of the Target Company and Subsidiary Companies wholly-owned, controlled,
equity affiliates of the Target Company  listed in Annex I. After completion, in
case of economic damages and losses arising hereof, Transferee has the right to
claim for such damages and losses against Transferor.



13.
The Related Party of the Transferor undertakes that all the liabilities which
shall be performed by the Transferor set forth in this Agreement shall be
applicable to the Related Party of the Transferor as well. Further more, the
Related Party of the Transferor will take joint guarantee liability for the
liabilities which shall be performed by the Transferor set forth in this
Agreement.


 
41

--------------------------------------------------------------------------------

 


14.
Force Majeure

Any delay in the performance of any of the duties or obligations of either party
shall not be considered a breach of this Agreement, and the time required for
performance shall be extended for a period equal to the period of such delay, if
such delay has been caused by or is the result of acts of God; acts of public
enemy; insurrections; riots; injunctions; embargoes; labor disputes, including
strikes, lockouts, job actions, or boycotts; fires; explosions; earthquakes;
floods; shortages of energy; governmental prohibition or restriction; or other
unforeseeable causes beyond the reasonable control and without the fault or
negligence of the party so affected.  The party so affected shall immediately
notify the other party of such inability and of the period for which such
inability is expected to continue.  The party giving such notice of a force
majeure event, shall be excused from the performance, or the punctual
performance, of such obligations, as the case may be, from the date of such
notice, up to a maximum of nine (9) calendar months, after which time the party
who is not able to perform, may terminate this Agreement.  To the extent
possible, each party shall use reasonable efforts to minimize the duration of
any force majeure.


15.
Confidentiality

Either Party of this Agreement shall not disclose any information related to
this Agreement to any person、entity or company during the term of the Agreement
or five years after the expiration of the Agreement, no matter the person、entity
or company has a competitive relationship with the other Party or not, except
following circumstances:
（1）Such disclosure is made in accordance with the governing laws or requested by
the competent government, justice authority;

 
42

--------------------------------------------------------------------------------

 


（2）The information has been publicized and such publicizing is not a result of
any breach or violation of a contract, agreement or other binding documents;
（3）The Party of such disclosure has already obtained such Information without
any confidentiality limitation from other parties when it receives the
Information from the other Party；
（4）Disclose to the employees, directors, management, consult, CPA, agent and
representative of any party, or its affiliates and the employees, directors,
management, consultant, accounts, agent and representative of such affiliates.。
In case any Party is in breach of the provision of the confidentiality and
causes the other Party suffering from economic damages and losses, the breaching
Party shall assume relevant liabilities of such breach to the other Party. But
the information disclosed pursuant to the applicable law or compulsory
requirements of the court or any other authorities will not be applied.


16.
Notices

16.1
Any and all notices shall be delivered in writing, including by
facsimile、letter、courier service delivered letter, and notices shall be deemed
to have been delivered at the 7th days after the written notice delivered. The
notifying date of unwritten notice (telephone or email, etc) shall be the date
of written confirmation of the receiver.

16.2
Either Party may change its particulars for receipt of notices by notice given
to the other Party within 3 days after such change. If the Party fails to notice
the other party its changes on its particulars for receipt of notices, it shall
take all legal liability for all results rising hereof.


 
43

--------------------------------------------------------------------------------

 
 
If to the Transferor, notices shall be delivered as follows:
 
Addressee：                           
Position：                                       
Address：                                Post Code：                   
Facsimile：                              
Email：                                                 
 
If to the Transferee, notices shall be delivered as follows:
 
Addressee：                           
Position：                                       
Address：                                Post Code：                   
Facsimile：                              
Email：                                                 
 
If to the Related Party of the Transferor, notices shall be delivered as
follows:
 
Addressee：                           
Position：                                       
Address：                                Post Code：                   
Facsimile：                              
Email：                                                 


16.3
All notices and relevant expenses under this Agreement shall be processed by
either Party respectively in accordance with laws and regulations at their own
cost.



17.
Governing Law

The formation、validity、interpretation and/or performance of this Agreement shall
be governed by PRC LAWS.
 

 
44

--------------------------------------------------------------------------------

 


18.
Settlement of Dispute

Any disputes arising from or in connection with this Agreement shall be settled
through friendly negotiation among the Parties. If the dispute cannot be
resolved by negotiation, then any Party may submit the dispute to China
International Economic and Trade Arbitration Committee located in Beijing for
arbitration according to and regulations in effect at the time of applying for
arbitration. The arbitration award shall be final and binding on all parties.


19.
Severability

Any provision of the Agreement shall be deemed as severable. If any provision of
the Agreement is invalid, it shall not affect the validity of the rest of the
provisions of this Agreement.


20.
Non-waiver

Either Party's failure to insist the other Party on the performance of any
provision of the Agreement at any time shall not be deemed to waive such
provision or waive the right to request the other Party on execution of such
provision in future.


21.
Transcript

The formal text of the Agreement shall be written in CHINESE. Any provision of
such Agreement shall be interpreted under the usual meaning of the words in the
Chinese version.


22.
Title and Subtitles

。
All tile and subtitles of the Agreement are in the convenience of the reference
only and shall not limit or affect any provision provided in the Agreement.

 
45

--------------------------------------------------------------------------------

 


23.
Entire agreement

23.1
Entire Agreement of this transaction include this Agreement, General Framework
Agreement for Corporation, Exclusive Option Agreement and Supplementary
Agreement for the Escrow Terms and Conditions for the First Installment, as well
as all ancillary agreements to each related to the subject of this Agreement and
supersedes any and all previous written or oral agreements and/or memorandums
concluded by any consultation relating to the subject of this agreement. Unless
this agreement is otherwise provided expressly, any other condition, definition,
guarantee or statement related to the subject of this agreement shall not be
binding on the Parties.

23.2
Any correction、amendment、replacing or modification of this Agreement shall be
made in writing and shall be ascertained that it is relevant to the Agreement
and shall be signed by the representatives or designated person(s) of the
Parties of the Agreement.

23.3
Both the Transferor and the Transferee mutually agree that in the convenience of
processing the procedure of the alteration registration related to the equity
transfer hereof with the local industry and commercial bureau, both parties may
enter into a simpler equity transfer agreement. The content of such simple
equity transfer agreement shall not be controversial with this Agreement hereof.
In case of any controversy, this Agreement shall prevail.


 
24.
This Agreement shall become into effective upon the execution of the Parties and
the approval from the government.


 
46

--------------------------------------------------------------------------------

 


25.
This Agreement is executed in [ 6] counterparts. Each Transferor holds [2,  the
Transferee holds [2] and the Related Party of the Transferor  holds [2].

 
Annexes：
 
Annex I List of Target Company, Subsidiary Companies wholly-owned, controlled,
equity affiliates of Target Company
 
Annex II The Shareholding Structure to be Achieved Prior the First Installment
Payment Release
 
Annex III The Shareholding Structure to be Achieved Prior to the Second
Installment Payment
 
Annex IV   The production and operation information of Target Company and
Subsidiary Companies wholly-owned, controlled, equity affiliates of Target
Company
 
Annex V  Assets Confirmation List
 
Annex VI   Obligations transfer list
 
Annex VII List of Projects Planned of Target Company and Subsidiary Companies
wholly-owned, controlled, equity affiliates of Target Company
 
Annex VIII Financial Statements of Target Company and Subsidiary Companies
wholly-owned, controlled, equity affiliates of Target Company

 
47

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary contained above, the Annexes hereto
shall be required to be delivered as set forth in the chart below:
Annex
 
Delivery Date
1
 
Delivered
2
 
Delivered
3
 
Delivered
4
 
Within 7 days of execution of this Agreement
5
 
Within 7 days of execution of this Agreement
6
 
Within 7 days of execution of this Agreement
7
 
Delivered
8
  
Within 7 days of execution of this Agreement

 
(This page is blank below)

 
48

--------------------------------------------------------------------------------

 
 
Signature Page


Transferor:
  Beijing Fengyin Xianghe Scientific Technology Co., Ltd.


Authorized Representative:


Transferee:
China New Energy Investment Co.,Ltd


Authorized Representative:


Related Party of theTransferor:
Tang Zhixiang (Singature)：


Date:

 
49

--------------------------------------------------------------------------------

 
 
Annex I List of Target Companies and Subsidiary Companies wholly-owned,
controlled, equity affiliates of Target Companies


1、 Name of Subsidiary Companies controlled by the Target Company and the equity
proportion held by the Target Companyinclude:
 
（1）Huanghua Port Dadi Lihua Gas Ltd., Co. (80%)

 
（2）Suizhong Dadi Gas Ltd., Co. (60%);

 
（3）Jiaozuo Hualong Petrochemical Ltd., Co. (60%)

 
（4）Huojia Hualong Petrochemical Ltd., Co. (54%); and

 
（5）Dadi Huayou Gas Ltd., Co. (51%).



 2、Name of Equity affiliates of the Target Companies and the equity proportion
held by the Target Company include:
（1）Fuhua Dadi Gas Ltd., Co(40%).


3、 Beijing Century Dadi Transportation Ltd., Co.(considered as the wholly-owned
subsidiary of the Target Company).

 
50

--------------------------------------------------------------------------------

 


Annex II The Shareholding Structure to be Achieved Prior the First Installment
Payment Release


1、 The Transferee holds 70% equity of the Target Company, the Transferor holds
30% equity of the Target Company.
2、 The wholly-owned subsidiary companies of the Target Company include:
（1）Beijing Century Dadi Transportation Ltd., Co.; and


3、
Name of Subsidiary Companies controlled by the Target Company and the equity
proportion held by the Target Companyinclude:

（1）Huanghua Port Dadi Lihua Gas Ltd., Co. (80%)
（2） Suizhong Dadi Gas Ltd., Co. (60%);
（3）Jiaozuo Hualong Petrochemical Ltd., Co. (60%)
（4）Huojia Hualong Petrochemical Ltd., Co. (53.92%); and
（5）Dadi Huayou Gas Ltd., Co. (51%).


4、 Name of Equity affiliates of the Target Companies and the equity proportion
held by the Target Company include:
（1）Fuhua Dadi Gas Ltd., Co(40%).

 
51

--------------------------------------------------------------------------------

 
 
Annex III The Shareholding Structure to be Achieved Prior to the Second
Installment Payment


1、 The Transferee holds 70% equity of the Target Company, the Transferor holds
30% equity of the Target Company.

 
2、 The wholly-owned subsidiary companies of the Target Company include:
（1）Beijing Century Dadi Transportation Ltd., Co.; and


3、
Name of Subsidiary Companies controlled by the Target Company and the equity
proportion held by the Target Company include:

（1）Huanghua Port Dadi Lihua Gas Ltd., Co. (80%)
（2）Suizhong Dadi Gas Ltd., Co. (70%);
（3）Jiaozuo Hualong Petrochemical Ltd., Co. (70%)
（4）Huojia Hualong Petrochemical Ltd., Co. (70%); and
（5）Dadi Huayou Gas Ltd., Co. (70%).


 4、Name of Equity affiliates of the Target Companies and the equity proportion
held by the Target Company include:
（1）Fuhua Dadi Gas Ltd., Co(40%).

 
52

--------------------------------------------------------------------------------

 
 
Annex IV The production and operation information of Target Company
and Subsidiary Companies wholly-owned, controlled, equity affiliates of Target
Company


Part one Basic Information of Target Company


Business License


Business License No.:
Registration No.:
Issuing Date:


Address:


Type of Enterprise


Registered Capital


Business Scope:


Business Term:


Board of Directors:


Name
Designated by
Position


 
53

--------------------------------------------------------------------------------

 


Board of Supervisors


Name
Designated by

 

 
54

--------------------------------------------------------------------------------

 


Part 2 Certificates and Licenses of Operations

 
55

--------------------------------------------------------------------------------

 
 
Annex V Assets Confirmation List

 
56

--------------------------------------------------------------------------------

 
 
Annex VI Obligations transfer list

 
57

--------------------------------------------------------------------------------

 
 
 Annex VII List of Projects Planned of Target Company and Subsidiary
Companies wholly-owned, controlled, equity affiliates of Target Company


1.
Yushan County, located at Jiangxi Province



2.
Wannian County, located at Jiangxi Province



3.
Taiyuan Hi-Tech Industry Park Project， located at Shanxi Province



4.
Yan Project is a LPG wholesale company.



5.
Zhongtian gas is a city natural gas distribution company with two subsidiaries.



6.
Jinzhou City, located at southeastern Liaoning Province



7.
Fushun City, located at eastern Liaoning Province,



8.
Huanghuagang, located at the east of Cangzhou City, Hebei Province



9.
Bazhou Lihua,

 
58

--------------------------------------------------------------------------------


 
Annex VIII Financial Statements of Target Company and Subsidiary
Companies wholly-owned, controlled, equity affiliates of Target Company

 
59

--------------------------------------------------------------------------------

 